JOHN R. GIBSON, Circuit Judge,
concurring in part and dissenting in part.
I agree with the court that appellants’ claim that the MBPO negligently failed to screen blood donors for HIV is barred by the discretionary function exception. I part company with the court’s conclusion, however, that appellants’ failure to warn claim is also barred by the discretionary function exception.
The February 1,1986, Guidelines issued by the Office of the Surgeon General, United States Army, delineate Army policy in handling AIDS-infected individuals and their contacts. The Guidelines define “high risk” individuals as “individuals with a significantly higher than ordinary likelihood of contracting HTLV-III infection based on exposure.” The Guidelines identify high risk individuals as those: “[p]ersons who have received blood transfusions prior to 1 July 1985 but since 1 January 1980; routine screening of blood supplies was initiated on 1 July 1985 (risk is increased if multiple transfusions occurred and if transfusions were received in the past three years as opposed to four or five years ago).” (emphasis in original). (There is no dispute that D.B.S. was within this high-risk category).
*803The Guidelines set forth a notification policy:
B. Identification of Contacts and Persons at Risk
Contacts of HTLV-III-infected individuals and persons at risk of developing infection will be identified through the interview of HTLV-III-infected persons or through self-referral. These persons will be notified by local health authori-ties_ They will be counseled concerning the reasons for the notification and advised to undergo testing to determine HTLV-III antibody status. Active duty members will be required to have tests performed; dependents and civilians will be advised and encouraged to undergo testing.
(Emphasis Added). Another provision of the Guidelines states:
Contacts and others that are identified as •being at high or moderate risk of contracting HTLV-III infection will need to be interviewed.
(Emphasis added.). The Guidelines next describe in detail the preferred and alternate methods of notifying individuals at high risk for carrying the AIDS virus and the way the interviews should be handled.
Although the court recognizes the mandatory language contained in the Guidelines, it concludes that the Guidelines only suggest a notification policy and do not prescribe a “course of action” for the government to follow. The court simply ignores the Guidelines’ mandatory notification directives, and fails to recognize the distinction between the discretion afforded in developing the notification policy with the subsequent implementation of the policy.
The two cases which the court relies upon do not help its position. These cases hold that the government regulation must be mandatory and clearly and specifically define what the government employees are supposed to do. Dube v. Pittsburgh Corning, 870 F.2d 790 (1st Cir.1989); Kennewick Irrigation Dist. v. United States, 880 F.2d 1018 (9th Cir.1989). The Guidelines here do exactly that. The Guidelines are written in no uncertain terms; they clearly and specifically define what the military is supposed to do: identify and notify those persons who had received blood transfusions between January 1, 1980, and July 1, 1985, about the risk of HIV infection.
The two cases relied on by the court contain regulations which are much more general. In Dube, for example, asbestos manufacturers sued the government for contribution after settling claims for asbestos related injuries. 870 F.2d at 792. The manufacturers had settled with the family of a woman who had been exposed to asbestos fibers carried home on her father’s work clothes. Id. at 791-92. The safety regulation at issue provided: “Each individual concerned shall warn others whom he believes to be endangered by known hazards or by failure to observe safety precautions.” Id. at 793. The First Circuit concluded that this regulation was “so general that it does no more than establish a general policy of warning fellow workers of ‘known dangers.’ ” Id. at 794. The regulation did not identify “known hazards,” and allowed an individual judgment in deciding what a “hazard” consists of. Id. at 793-94. The regulation said nothing about risk associated with exposure to asbestos and there was no proof that the government workers covered by the safety regulation even knew that such an exposure to asbestos constituted a hazard. Id. at 792-93. This general regulation in Dube is a far cry from that before us. The Guidelines identified the specific risk factors and determined that individuals with these risk factors must be notified, counseled, and advised to undergo testing. See also Kennewick Irrigation Dist., 880 F.2d at 1026 (no specific or mandatory regulation which created clear duties).
The court’s interpretation of the Guidelines creates ambiguity when none exists. The court adopts an interpretation of the Guidelines that is not even argued by the military. The military relies on the deposition testimony of Colonel Takafuji to support its position that the Guidelines created no mandatory duties. The military cites his explanation that the Guidelines did not require notification because the military simply “did not have the resources to do everything [it] wanted to do” in response to the AIDS crisis. I read Colonel Takafuji’s deposition testimony1 as discussing mandatory testing, not *804mandatory notification. The court does not base its conclusion on Takafuji’s testimony.
By interpreting the Guidelines in a way not even suggested by the military, the court makes assumptions which are unsupported by the record and, in fact, belie its own interpretation of the Guidelines. The court cites as an example of ambiguity the fact that the identification provision of the Guidelines contemplates identification of high-risk persons by the interview of infected persons or through self-referral. The court explains that this provision would only identify intravenous drug users who had shared needles or were sexual partners of infected individuals, and not all intravenous drug users, who are also classified as high risk in the Guidelines. From this, the court concludes that the Guidelines are ambiguous because they provide two mechanisms for identification: the interview of infected.persons or self-referral. This conclusion is not only based on flawed reasoning, but is completely irrelevant.
First, there is no question that D.B.S. falls in the high risk category because he received blood transfusions during the stated time period in the military hospital, not because he was an intravenous drug user. The court today finds it necessary to create hypothetical assumptions that are not presented by the record in this ease; namely, whether an interview with D.B.S. would reveal that he was an intravenous drug user or exposed to AIDS by an infected sexual partner. An interview is totally unnecessary in this case. On the record before us, D.B.S.’s claim is based on the undisputed fact that he received a blood transfusion in the military hospital while his National Guard unit was on active duty. It is uneontested that other than the transfusion of blood received in 1983, neither D.B.S. nor his wife has ever engaged in any high-risk behavior associated with HTV infection. All that was needed to prompt the government to give the necessary notice to D.B.S. was reference to its military medical records to determine the identity of recipients of blood transfusions in the military hospitals during the period in question. The regulations require identification of these high-risk persons. The government was not required to conduct interviews to ascertain irrelevant hypothetical situations. As a recipient of a blood transfusion, the regulations are clear that active duty members would be not only notified and counseled, but also tested for the AIDS virus. Moreover, there is other evidence in the record which suggests that “self-referral” is a mechanism the military uses when dealing with drug users in the military. (J.A. at 190). Thus, even under the court’s strained interpretation, the Guidelines are not ambiguous. The court today, in order to apply the discretionary function exception, engages in tilting at windmills that are not in the record. Even assuming all of the complexities posed by the court today, supra, op. at 800, the court simply creates a scenario of complexity from what, at base, is a most simple factual situation.
The court also makes much of the fact that the precise details of identification and notification are not set forth in the Guidelines. Of course, the regulation or policy must set forth clearly and specifically what the government employee must do, but neither the Supreme Court nor this court have required that the underlying details of the required conduct be set forth in precise detail. See, e.g., Appley Brothers v. United States, 7 F.3d 720, 723 (8th Cir.1993) (failure to check compliance with previously issued citation not protected); McMichael v. United States, 856 F.2d 1026 (8th Cir.1988) (failure to follow specific directive of safety checklist not protected). Cf. Tracor/MBA, Inc. v. United States, 933 F.2d 663, 666-68 (8th Cir.1991) (checklist provides a “very general course of conduct” for the inspector; exception applies); Layton v. United States, 984 F.2d 1496, 1500-05 (8th Cir.) (discretion afforded in implementing policy; exception applies), cert. denied, — U.S. -, 114 S.Ct. 213, 126 L.Ed.2d 170 (1993). Indeed almost all conduct, including mandated conduct, can be broken down at some level into discretionary details.
In any event, there is much detail about the identification and notification of high-risk individuals contained in the Guidelines. In addition to the provisions detailed above, the Guidelines instruct:
Individuals who give a history of having donated blood within the past five years *805will require the collection of certain information: where blood was collected, dates of donation, and name of blood bank.... The local blood bank office should be contacted with this information, and an attempt should be made to locate the recipi-entes).
Individuals who have received transfusions or blood products within the past five years should also provide certain information: where blood was obtained, the dates, place, type of transfusion, and reasons for transfusion.
The Guidelines further provide a mechanism for notification. The Guidelines state that individuals “will be notified by local health authorities, usually Preventive Medicine Services or the installation POCs.” The Guidelines also state that “Army active duty personnel, family members, and/or other Army beneficiaries named as contacts will be telephonically notified and asked to come in for a medical evaluation and interview.” The Guidelines provide registered mail as an alternative method of notification; and apparently attached a sample notification letter.
Appellants’ claims here are similar to claims asserted in Berkovitz v. United States, 486 U.S. 531, 533, 108 S.Ct. 1954, 1957, 100 L.Ed.2d 531 (1988). In Berkovitz, the plaintiffs sued the government alleging that the Division of Biologic Standards negligently released an unsafe lot of polio vaccine. The Supreme Court held that the discretionary function exception barred plaintiffs’ claim challenging the Division’s vaccine lot release policy. Id. at 546, 108 S.Ct. at 1963. The Court went on to observe, however, that plaintiffs asserted that by regulating the release of vaccine lots the Division had adopted mandatory guidelines, and that plaintiffs’ claim that the Division violated its own mandatory guidelines was not barred by the discretionary function exception. Id. at 547, 108 S.Ct. at 1964.
Similarly, here, appellants’ cannot, and do not, challenge the Army’s adoption of the notification policy. See United States v. Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 104 S.Ct. 2755, 81 L.Ed.2d 660 (1984) (FAA’s policy actions in formulating and implementing a “spot-check” plan for airplane inspection protected by the discretionary function exception). Rather, they challenge the Army’s implementation of its own policy. Contrary to the court’s suggestion, the title, “Guidelines,” sheds little fight on whether the Army actions “involv[e] an element of judgment or choice.” Berkovitz, 486 U.S. at 536, 108 S.Ct. at 1958. Indeed, the Supreme Court considered agency guidelines in Berkovitz, ruling that agency policy or guidelines could be the basis for concluding that the discretionary function exception did not apply. Id. at 547, 108 S.Ct. at 1964. The Army Guidelines make notification of high-risk individuals mandatory.
Moreover, Bacon v. United States, 810 F.2d 827 (8th Cir.1987), and Layton, 984 F.2d at 1496 do not control. In Bacon, plaintiffs alleged that HUD failed to warn them about dioxin contamination. 810 F.2d at 828. We based our conclusion that the discretionary function applied, in part, on the fact that the EPA had not adopted a safety policy requiring warnings to persons exposed to potentially contaminated areas. Id. at 830. This situation is opposite from the situation we are presented with in this case, in which the Army Guidelines specifically adopt a notification policy. Cf. United States v. Gaubert, 499 U.S. 315, 328-30, 111 S.Ct. 1267, 1277, 113 L.Ed.2d 335 (1991) (“no statutory or regulatory mandate which compelled the regulators to act in a particular way”). Similarly, in Layton, we held that the discretionary function protected the Forest Service for failing to warn about dangers of felling trees. 984 F.2d at 1504. Like Bacon, the Forest Service was not bound by any regulations or rules requiring it to issue such a warning. Id.
There is no doubt that the government’s initial decision regarding whether to notify certain people about possible blood contamination is a decision susceptible to policy analysis. See, e.g., In re Consolidated United States Atmospheric Testing Litig., 820 F.2d 982, 996-99 (9th Cir.1987), cert. denied, 485 U.S. 905, 108 S.Ct. 1076, 99 L.Ed.2d 235 (1988). Thus, any claim challenging the decision to issue a warning is barred by the discretionary function exception. Berkovitz, 486 U.S. at 546, 108 S.Ct. at 1653. Nevertheless, once the Army decided to identify and warn high-risk individuals, the policy analysis *806ceased. See Appley Brothers, 7 F.3d 720, 726-27. The court confuses the distinction between the policy decision and the implementation of the policy decision. The court, in essence, concludes that once the initial policy decision is protected by the discretionary function exception, all acts that follow in implementing that decision are also protected. This is the very rationale the Supreme Court rejected in Berkovitz. See 486 U.S. at 537, 108 S.Ct. at 1959; Prescott v. United States, 973 F.2d 696, 700 (9th Cir.1992) (Ber-kovitz “made clear that all decisions implementing a discretionary decision are not necessarily protected_”).
For these reasons I reject the application of the discretionary function exception, and would remand for trial on the merits.
The suggestion for rehearing en banc is denied. Judge MeMillian, Judge John R. Gibson, Judge Wollman, Judge Beam, and Judge Hansen would grant the suggestion.
The petition for rehearing by the panel is also denied.

. Furthermore, I am unpersuaded by Colonel Takafuji’s- after-the-fact testimony explaining away the mandatory directives contained in the Guidelines.